  20-35386-cgm
UNITED                  Doc 8-8 FiledCOURT
            STATES BANKRUPTCY                 04/14/20 Entered 04/14/20 12:29:59     Supplement
SOUTHERN DISTRICT OF NEW YORK          Affidavit  of Service Pg 1 of 1
---------------------------------------------------------------X
In re:                                                           Case No. 20-35386
         BRAHMS ELIAQUIN PLACENCIA                               Chapter 7

                                             Debtor.
---------------------------------------------------------------X       AFFIDAVIT OF SERVICE

STATE OF NEW YORK,                 )
                                   )ss.:
COUNTY OF NASSAU,                  )


                 Stacy Bonner, being duly sworn, deposes and says:

                 1.       I am over the age of 18 years and reside at Nassau, New York.

                 2.       On April 14, 2020, I served the within Notice of Motion, Memorandum of

Law, Supporting Affirmation with exhibits, and Proposed Order upon the United States Trustee; Fred

Stevens, Trustee; Scott Urgell, attorney for the Debtor; and Brahms Placencia, the Debtor, by

depositing a true copy thereof in a properly sealed, postpaid Priority Mail envelope, in a post office

box regularly maintained by the Post Office of the United States addressed as follows:

United States Trustee                  Brahms Placencia
Leo W. O'Brien Federal                 P.O. Box 481
Buildng                                Suffern, NY10901
11A Clinton Avenue, Room
620                                    Scott Urgell
Albany, NY 12207                       Ugell Law Firm, P.C
                                       151 North Main Street
Fred Stevens                           Suite 202
Klestadt Winters Jureller              New City, NY 10956
Southard & Ste
200 West 41st Street
17th Floor
New York, NY 10036

that being the address designated on the latest papers served by them in this action.

Sworn to before me on                                        /s/ Stacy Bonner
                                                             Stacy Bonner
14th Day of April 2020

/s/Kevin T. MacTiernan
_______________________
Notary Public
No. 01MA6108632, Qualified in Nassau County, Commission Expires 4/19/20
